Citation Nr: 1636064	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-14 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to refund of contributions to the Post-Vietnam Era Veterans' Education Assistance Program (VEAP).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The appellant served on active duty from October 1978 to December 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Atlanta, Georgia has current jurisdiction. 

In a June 2012 substantive appeal, the appellant requested a hearing before the Board by videoconference from the RO.  In correspondence in September 2012, he requested a hearing before the Board sitting at the RO in Nashville, Tennessee.  The appellant withdrew the request in writing in October 2012. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

A refund check in the amount of $1750.00 was issued on August 6, 1982, was properly addressed to the appellant at his most recent permanent duty station, and was not returned as undelivered by the U.S. Postal Service. 


CONCLUSION OF LAW

The criteria for payment of an additional refund of VEAP contributions in the amount of $1750 are not met.  38 U.S.C.A. §§ 3223, 3225, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.1032 (2015). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the issue presented does not involve a claim for new benefits or a recovery of an overpayment or debt to the Government but rather the return of contributions held by VA for benefits not used.  Regulations applicable to education claims provide that VA will make reasonable efforts to obtain evidence to substantiate the claim and make reasonable efforts to obtain relevant records from Federal agencies and for relevant records not in the custody of a Federal department or agency.  The efforts must continue until the evidence shows that the claimant is ineligible, the claim is not credible or lacks legal merit, or when there is no reasonable possibility that further efforts would substantiate the claim.  VA must notify the claimant of the identity of the records that were not obtained and explain the effort that was undertaken.  38 C.F.R. § 21.1032. 

The Board has reviewed the case and finds that the RO in Muskogee and in Atlanta obtained the appellant's service personnel records and provided information from the available VA education program records in decisions in March 2007 and August 2008 and in a January 2009 statement of the case.  The RO in Muskogee contacted other Regional Offices and Finance Centers of the Veterans Benefits Administration.  The file contains one non-substantive response from the Defense Finance and Accounting Service (DFAS) but no direct responses from the Department of Treasury.  The appellant was provided the opportunity to present arguments and evidence in support of his contentions and did so in several statements, in a January 2009 notice of disagreement, and a June 2012 substantive appeal.  For the reasons explained below, the appeal will be denied.  

The appellant served in U.S. Marine Corps engineering units.  He reported in his April 2006 claim for refund that he contributed $1750 to the VEAP while on active duty and contended in many written statements that he did not request disenrollment and refund of contributions while on active duty or at any time prior to his first request to VA in April 2006 and did not receive a refund.  

The appellant's Certificate of Release or Discharge from Active Duty (DD-214), effective in December 1982, indicates in block 15 that he did not contribute to the VEAP.  However, in 2004, the appellant submitted a copy of a Leave and Earnings Statement (LES) obtained from the Department of Defense (DoD).  The LES was prepared on January 6, 1983, covering the pay period December 1-31, 1982, showed that the appellant had been discharged and that $1750 had been withheld over the period of his service.  A printout of the VA Chapter 32 Participant Contribution History dated in October 2006 showed that the appellant had contributed $1750 to VEAP over a period of 35 months, which would have been $50 per month.  The allotment for the contribution was stopped in October 1981.  The contributions had not been applied to education benefits.  Contrary to the appellant's contention in an April 2006 claim, the LES does not show that a monthly deduction for VEAP was still in effect.  Therefore, the Board finds that the weight of DoD and VA evidence confirms that the appellant contributed $1750 to VEAP and that no education benefits were used.  The amount in question is not in dispute.  

Contributions to VEAP may be refunded when the participant has disenrolled from the program.  Refunds will be provided on the date of the participant's discharge or release from active duty except that refunds may be made earlier in instances of hardship or other good reasons under regulations prescribed jointly by VA and DoD.  38 U.S.C.A. § 3223.  If a participant is discharged or released from active duty under dishonorable conditions, the participant is automatically disenrolled and any contributions refunded within 60 days from the date of discharge or VA's receipt of such discharge, whichever is later.  38 U.S.C.A. § 3225. 

The Board may not ignore a claimant's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The location, circumstances, and timing of the appellant's discharge is relevant to the issue on appeal.   The appellant was awarded military disciplinary punishment on several occasions including by Special Courts Martial in 1979 and in 1981.  Punishment awarded in 1981 was upheld on appeal and included a bad conduct discharge.  Service personnel records show that after serving confinement, he was transferred from an operational engineering unit to a personnel holding unit at Camp Pendleton, California, pending leave with or without pay while his case underwent appeal.   Administrative remarks in the service records are detailed and showed that he was transferred from the operational unit in late July 1982.  After reporting to the administrative holding unit at Camp Pendleton, California, he either remained at that location or used regular earned leave, and departed on appellate leave on September 16, 1982 as noted on the LES.  The punishment was affirmed on appeal, and the appellant received the bad conduct discharge in December 1982. 

The VA Application for Refund of Educational Contributions (VA Form 5281) requires the approval of a military service official in the case of requests by active duty applicants.  The appellant's service records do include detailed administrative remarks for a variety of minor matters in July 1982, but do not contain copies or notations of a request to disenroll from VEAP.  However, as this request is a VA document requiring only an endorsement from military officials, it is reasonable that the document would not be retained in a military service record.  

In an October 1984 decision, the RO in Nashville, Tennessee found that the character of the appellant's discharge was under conditions that constituted a bar to VA benefits.  

The printout of the VA Chapter 32 Participant Contribution History dated in October 2006 shows that a disenrollment refund of $1750 was issued on August 6, 1982 for reasons of hardship and that the check had not been returned.  The record shows that the refund was issued by "Station 390" and addressed to the fleet post office address of the appellant's operational unit.  In a March 2007 decision, the RO in Muskogee cited this record and advised that no actual records of a request or refund were held in its office. The RO directed the appellant to seek copies from the RO in San Diego, California.  The RO also advised the appellant that the Department of the Treasury "only keeps checks for the current year, plus five preceding years."  The RO in Muskogee initiated several internal VA electronic inquiries in an unproductive effort to obtain relevant requests or financial records from Regional Offices or Finance Centers in Honolulu, Salt Lake City, St. Petersburg, and Chicago. 

In a May 2007 statement, the appellant noted that he was told by three ROs that the Department of the Treasury had a microfilm image of a $1750 check issued to the appellant and processed in August 1982 that was addressed to him at the fleet post office address for his operational engineering unit.  This image, if it exists, would have supported the RO's decision but was not obtained by VA and is not in the file.  

In a September 2008 decision, the RO in Muskogee continued to advise the appellant that a refund of $1750 was processed on August 6, 1982 and acknowledged that his correct address of record at that time was in the holding unit.  The RO again advised the appellant to contact the RO in San Diego because any undelivered check would have been sent back to San Diego.  A June 2012 chronology of the appeal cites a forwarding letter to San Diego in March 2007 and a negative response from that office in April 2007, but there is no record of this inquiry to San Diego in the file.  The VA official preparing the chronology speculated, "...most likely, the system generated the refund when the delimiting date was reached, and because the claimant was not at the address of record, the refund was most likely 'returned' to the VA Regional Office that processed it.  I tend to agree with claimant that he never received that VEAP refund."  However, there is no basis for this conclusion because the delimiting date was in 1992 and VA records clearly indicated that a refund was issued in August 1982 for hardship reasons.  

In a June 2012 statement of the case, the RO in Atlanta repeated the chronology of evidence and adjudication actions and continued to deny a refund of VEAP contributions. 

The file contains a Secretary of Defense Correspondence Action report and letter dated in July 2012 responding to an inquiry by the appellant and indicating that there was no action to be taken by DFAS as a refund check was issued by VA in 1982.  The basis for the DFAS finding that a check was issued by VA was not provided.  It is clear that a financial transaction was not the responsibility of or initiated by DFAS so that further investigation with this agency or other DoD agencies would not be productive.  

The Board finds that the weight of competent and probative evidence is that the appellant requested a VEAP contribution refund in 1982, that a refund was issued on August 6, 1982, and that it was not returned by the U.S. Postal Service.  Therefore, an additional refund in the amount of $1750.00 is not warranted.  

The appellant is competent to report that he did not request a refund in 1982 or at any time prior to his request in 2006.   However, the Chapter 32 record indicates that a refund was issued on a specific date (August 6, 1982) and for a specific reason (hardship).  At that time, the RO would have had no reason or authority to issue a check had it not received a request from the appellant.  Moreover, only the appellant would have been able to make a request on the basis of hardship.  The appellant's credibility is reduced by his record of service up to 1982 when he was convicted on at least two occasions for fraud and theft of property from fellow Marines.  His personal circumstances in July 1982 following completion of confinement, reduction in paygrade, forfeiture of pay, and imminent bad conduct discharge are consistent with a financial hardship.  Although he would have been eligible for a refund at the time of discharge because of the character of service, and  at the ten year delimiting point when no benefits had been used, the VA Chapter 32 electronic record mentions hardship, which would not be known by VA other than from a specific request for an early refund.  The appellant did not pursue a refund until 2006, more than two decades after service.  In view of the appellant's military discipline and financial status that included reduction in pay grade, forfeiture of pay, and possible adverse discharge, it is reasonable that he would have made inquiries regarding non-receipt within a few weeks or months.  Therefore, the weight of credible and probative evidence is that the appellant made and VA received a request for the refund, that a check was issued on August 6, 1982, and that it was properly addressed to his last permanent duty station.  

The appellant reported that he was told by someone that the Department of the Treasury had a microfilm copy of a negotiated check, but there is no record in the file that any action was taken to obtain that image, if it exists.  There are inconsistent documents and statements by representatives at VA offices regarding which office may have actually issued the check and what addressed was used for the appellant.  None of the multiple ROs involved in the investigation admitted or could show that it was responsible to generate the refund payment.  The Chapter 32 Contribution History identifies "Station 390" which is not a current code for any Regional Office.  

However, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98   (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64   (1992).  Here, there is a presumption of regularity that any mail addressed to the appellant after the date of the check on August 6, 1982 and sent to his operational unit through a fleet post office would be forwarded to the administrative holding unit or to his leave address, if known, or otherwise returned to the VA sender.  Again the Chapter 32 Contribution History notes that a check was not returned.  The only evidence to the contrary is the appellant's statement that he never received a check.  

The Board acknowledges the conflicting information provided by VA offices.  However there is positive evidence in the Chapter 32 Contribution History that a refund was issued, properly addressed, and not returned.  

The weight of competent, credible and probative evidence is that a refund of VEAP contributions in the amount of $1750 was provided and that another refund is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An additional refund of contributions to the Post-Vietnam Era Veterans' Education Assistance Program (VEAP) in the amount of $1750 is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


